UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6413


JAMES J. JARDINA,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES;
RICHARD J. GRAHAM, JR., Warden (WCI); DENISE GELSINGER, Asst.
Warden (WCI); B. ZILER, CO II; WEXFORD HEALTH SOURCES, INC.;
ROBUSTIANO BARRERA, Doctor (WCI); BEVERLY MCLAUGHLIN,
C.R.N.P.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:16-cv-01255-JKB)


Submitted: August 15, 2017                                   Decided: August 23, 2017


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


James J. Jardina, Appellant Pro Se. Ankush Nayar, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Joseph Barry Chazen, Gina Marie
Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James J. Jardina seeks to appeal the district court’s order granting summary

judgment to certain defendants on some claims in his civil complaint, dismissing some

claims with prejudice, and dismissing the remaining claims without prejudice. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–47 (1949). Because the district court

identified a deficiency that Jardina may remedy by filing an amended complaint, we

conclude that the order Jardina seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly, we deny Jardina’s motions for appointment of counsel and for entry

of default judgment, dismiss the appeal for lack of jurisdiction, and remand the case to the

district court with instructions to allow Jardina to file an amended complaint. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             3